DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claim 1-15,21-25 in the reply filed on 06/29/2021 is acknowledged.

Claim Objections
Claim 20 is objected to because of the following informalities:  claim 20 is supposed to be cancelled, but it is listed in the claim sheet.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-5,7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US Patent No. 5622565).


 	With respect to claim 1, Ye et al discloses a first semiconductor processing chamber (11, drawing 1); a first exhaust line (17)  coupled to the first semiconductor processing chamber (Drawing 1), wherein an interior surface of the first exhaust line is coated with a layer of hydrophobic material (Abstract, 21) , the layer of hydrophobic material having exposed hydrophobic surfaces (Drawing 1); and a vacuum pump (16) coupled to the first exhaust line. However, Ye et al does not explicitly disclose a precursor delivery system coupled to the first semiconductor processing chamber. On the other hand, it would have been obvious to one of 

 	With respect to claim 3, the arts cited above do not wherein the first exhaust line comprises a pipe made of stainless steel. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that stainless steel is used because of it’s corrosion resistance.

With respect to claim 4, the arts cited above do not explicitly disclose wherein the precursor delivery system is configured to inject a plurality of precursors into the first semiconductor processing chamber, wherein the plurality of precursors react within the first semiconductor processing chamber to form a thin film layer. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that precursor delivery system is configured to inject a plurality of precursors into the first semiconductor processing chamber, wherein the plurality of precursors react within the first semiconductor processing chamber to form a thin film layer, in order to deposit a thin film using CVD method.

 	With respect to claim 5, the arts cited above do not explicitly disclose wherein the thin film layer comprises aluminum oxide. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that the thin film layer comprises aluminum oxide, in order for it to be used as agate dielectric layer.




 	With respect to claim 8, arts cited above do not explicitly disclose further comprising a second semiconductor processing chamber coupled to the first exhaust line. On the other hand, it would have been obvious to one ordinary skill in the art at the time of invention to modify the arts cited above such that a second semiconductor processing chamber coupled to the first exhaust line, in order to use the same pumps for multiple chambers to lower the cost of manufacturing.

 	With respect to claim 9, the arts cited above do not explicitly disclose wherein the first semiconductor processing chamber is part of an atomic layer deposition (ALD) system. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that the first semiconductor processing chamber is part of an atomic layer deposition (ALD) system, in order to form an exceptional conformal film.

Claims 2,6,10-15,21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US Patent No. 5622565).

 	With respect to claim 2, Ye et al discloses that the hydrophobic material is polytetrafluoroethylene (Abstract), however, Ye et al does not explicitly disclose wherein the hydrophobic material comprises polytetrafluoroethene. On the other hand, Bonn discloses polytetrafluoroethene, and polytetrafluoroethylene are interchangeable (Para 33). It would have 

 	With respect to claim 6, Ye et al in view of Bonn discloses wherein the plurality of precursors do not react with the hydrophobic surfaces of the hydrophobic material (because applicant discloses the same material as the arts cited above).	

 	With respect to claim 10, Ye et al discloses a deposition chamber (10,Drawing 1);
an exhaust system configured to transfer exhaust gases from the deposition chamber (17,13,16,14,12,Drawing 1), the exhaust system comprising a plurality of pipe sections (17,12); and a layer of polytetrafluoroethylene (21,Abstract) covering the inner surface of at least one pipe section of the plurality of pipe sections (Drawing 1). However, Ye et al does not explicitly disclose the layer is polytetrafluoroethene, a first precursor supply configured to inject trimethylaluminum (Al(CH3)s) into the deposition chamber; a second precursor supply configured to inject water (H2O) into the deposition chamber. On the other hand, Bonn discloses polytetrafluoroethene, and polytetrafluoroethylene are interchangeable (Para 33). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ye et al according to the teachings of Bonn such that one would use polytetrafluoroethene instead of polytetrafluoroethylene, because they are interchangeable. Furthermore, it would have been obvious to one of ordinary skill in the art , a first precursor supply configured to inject trimethylaluminum (Al(CH3)s) into the deposition chamber; a second precursor supply configured to inject water (H2O) into the deposition chamber, in order to make a Aluminum oxide for gate dielectric layer. 


"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 12, the arts cited above do not explicitly disclose wherein the layer of polytetrafluoroethene extends completely around an inner surface of the at least one pipe section. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that the layer of polytetrafluoroethene extends completely around an inner surface of the at least one pipe section, in order to prevent contaminate build up around an inner surface of the at least one pipe section.

 	With respect to claim 13, Ye et al in view of Bonn discloses wherein the layer of polytetrafluoroethene suppresses adhesion of the exhaust gases on the inner surface of the at least one pipe section (Abstract).

 	With respect to claim 14, further comprising a vacuum pump (16,Drawng 1) connected to the exhaust system.

 	With respect to claim 15, Ye et al discloses the exhaust system further comprising a valve (13). However, arts cited above do not explicitly disclose wherein a layer of polytetrafluoroethene covers an inner surface of the valve. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above 

 	With respect to claim 21, Ye et al discloses a deposition chamber (10,Drawing 1); an exhaust line (17,Drawing 1) connected to the deposition chamber, wherein the exhaust line comprises one or more layers of polytetrafluoroethylene (Abstract). However, Ye et al does not explicitly disclose the layer is polytetrafluoroethene, a first precursor delivery system connected to the deposition chamber; a second precursor delivery system connected to the deposition chamber. On the other hand, Bonn discloses polytetrafluoroethene, and polytetrafluoroethylene are interchangeable (Para 33). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ye et al according to the teachings of Bonn such that one would use polytetrafluoroethene instead of polytetrafluoroethylene, because they are interchangeable. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that a first precursor delivery system connected to the deposition chamber; a second precursor delivery system connected to the deposition chamber, in order to be able to do plasma deposition such as CVD in the chamber.

 	With respect to claim 22, the arts cited above do not explicitly disclose wherein the first precursor delivery system comprises a supply of trimethylaluminum (Al(CHs3)s). It would have been obvious to one of ordinary skill in the at the time of invention to modify the arts cited above such that precursor delivery system comprises a supply of trimethylaluminum, in order to deposit aluminum in the process chamber using CVD method.

 	With respect to claim 23, the arts cited above do not explicitly disclose wherein the second precursor delivery system comprises a supply of water (H20). On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the 

 	With respect to claim 24, Ye et al in view of Bonn discloses wherein an interior surface of the exhaust line (17,Drawing 1) comprises an exposed region of is polytetrafluoroethene (Abstract,Drawing 1).

 	With respect to claim 25, Ye et al discloses further comprising a plasma generator (Col 9) to form a plasma within the deposition chamber. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ALI NARAGHI/Examiner, Art Unit 2895